 

EXHIBIT 10.56

 

EMPLOYEE AGREEMENT

 

CONFIDENTIALITY, NON-SOLICITATION,

NON-COMPETITION AND DEVELOPMENTS AGREEMENT

 

In consideration of my [employment/continued employment] by Akebia Therapeutics,
Inc. (“Akebia” or the “Company”), my access to Akebia confidential and
proprietary business information and the discretionary grant to me of equity in
the Company, I hereby covenant and agree with the Company as follows:  

 

1.Exclusivity of Services:  During the period of my employment by the Company, I
shall devote my full time and best efforts to the business of the Company and I
shall neither pursue, directly or indirectly, alone or as a partner, joint
venturer, officer, director, employee, consultant, agent, independent contractor
or significant stockholder of any company or business, any business opportunity
outside the Company, nor take any position with any organization other than the
Company, without the written approval of the Chief Executive Officer of the
Company.

 

2.Confidentiality / Trade Secrets / Non-Disclosure

 

(a)During the term of my employment by the Company and at any time following the
termination of my employment by the Company for any or no reason, whether
voluntary or involuntary, with or without cause, I will not, without the express
prior written consent of the Senior Vice President, Chief Human Resources
Officer of the Company, disclose to others, use or publish (other than as may be
required by my duties while employed by the Company in the ordinary course of
the Company’s business) any proprietary, secret or confidential information of
the Company (“Confidential Information”), which for the purposes hereof shall
include, without limitation, information designated by the Company as
“proprietary,” “secret,” or “confidential” (or otherwise similarly designated)
or information which is not generally known to those outside of the Company
detailing, listing, describing or otherwise relating to:

 

(i)the business, conduct or operations of the Company or any of the Company’s
customers, licensors, licensees, collaborators, suppliers, vendors or
consultants, including (without limitation) customer lists and customer contact
information; manufacturing, development and other technical methodologies,
processes and applications; production schedules; financial plans, information
and data; pricing information; business and/or product development plans;
marketing plans; drug formulations; and clinical trial data (including, without
limitation, the identity of and information about trial participants; trial
results; and related regulatory actions or inactions);

 

(ii)any materials, devices, processes, methods, know-how, ways of business,
programs, formulae, compositions, compounds, technology, intellectual property,
inventions, research, development and the like, used in organizing, researching,
developing, promoting, managing or exploiting the Company’s products or product
candidates; and/or

 

 

-1-

 

--------------------------------------------------------------------------------

 

(iii)the existence or betterment of, or possible new uses or applications for,
any of the Company’s products or product candidates.

 

(b)I further agree that during the term of my employment by the Company and at
any time following the termination of my employment by the Company for any or no
reason, whether voluntary or involuntary, with or without cause, I will not
disclose to others, use or publish (other than as may be required by my duties
while employed by the Company in the ordinary course of the Company’s business)
any Company Trade Secrets.  The term “Trade Secrets” shall be given its broadest
possible interpretation under the Defend Trade Secrets Act of 2016, and shall
include (without limitation) all forms and types of financial, business,
scientific, technical, economic, or engineering information, including patterns,
plans, compilations, program devices, formulas, designs, prototypes, methods,
techniques, processes, procedures, programs, or codes, whether tangible or
intangible, and whether or how stored, that is compiled, or memorialized
physically, electronically, graphically, photographically, or in writing by the
Company.  

 

(c)I acknowledge and understand that: (i) I shall not be held criminally or
civilly liable under any federal or state Trade Secret law for the disclosure of
a Trade Secret that is made in confidence to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law; (ii) I shall not be held criminally
or civilly liable under any federal or state Trade Secret law for the disclosure
of a Trade Secret that is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal; and (iii) if I
file a lawsuit for retaliation for reporting a suspected violation of law I may
disclose the Trade Secret to my attorney and use the Trade Secret information in
the court proceeding, provided I file any document containing the Trade Secret
under seal and do not disclose the Trade Secret, except pursuant to court order.

 

(d)I acknowledge that the obligations of confidentiality and non-disclosure set
forth in this Section 2 extend to any proprietary information of any third
parties contracting with the Company, whether or not the Company has undertaken
an express obligation of confidentiality with regard to such parties.  I also
acknowledge that the Company is now and may hereafter be subject to
non-disclosure or confidentiality agreements with third persons pursuant to
which the Company must protect or refrain from use of proprietary information
which is the property of such third persons.  I hereby agree upon the direction
of the Company to be bound by the terms of such agreements in the event I have
access to the proprietary information protected thereunder to the same extent as
if I was an original individual signatory thereto.

 

(e)I understand that, notwithstanding the forgoing, this Agreement does not
limit my ability to communicate with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission, any agency
Inspector General, or any other federal, state or local governmental agency or
commission (“Government Agencies”), including to report possible violations of
federal law or regulation or making other disclosures that are protected under
the whistleblower provisions of federal law or regulation, or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company, to any Government Agency.

 

-2-

 

--------------------------------------------------------------------------------

 

 

3.Return of Property:  Upon the termination of my employment (and regardless of
whether such termination is voluntary or involuntary), I will promptly return to
the Senior Vice President, Chief Human Resources Officer of the Company all of
Company property, including but not limited to all Confidential Information,
documents, data and files (whether in electronic or hard copy form, and all
copies and drafts thereof); keys, access card or badges; Company-issued credit
cards; computers, cell phones or PDAs; and any other tangible equipment.  By
signing below, I authorize the Company, to the extent permissible under
applicable law, to deduct from my final paycheck the cost of replacing any
property that I fail to return or any money owed to the Company.

 

4.Assignment of Rights to Intellectual Property

(a)I agree that during my employment I shall not make, use or permit to be used
any notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, intellectual property, data, documentation or
other materials of any nature relating to any matter within the scope of the
business of the Company or concerning any of its dealings or affairs other than
for the benefit of the Company.  I further agree that I shall not, after the
termination of my employment (regardless of whether such termination is
voluntary or involuntary), use or permit to be used any such notes, memoranda,
reports, lists, records, drawings, sketches, specifications, software and/or
hardware programs, intellectual property, data, documentation or other
materials, it being agreed that all of the foregoing shall be and remain the
sole and exclusive property of the Company and that immediately upon the
termination of my employment I shall deliver all of the foregoing, and all
copies thereof, to the Senior Vice President, Chief Human Resources Officer of
the Company, at its main office or at my assigned work location.

 

(b)If at any time or times during my employment I shall (either alone or with
others) develop intellectual property (whether or not patentable or registrable
under copyright or similar statutes or subject to analogous protection;
hereinafter “Intellectual Property”), such Intellectual Property and the
benefits thereof shall immediately become the sole and absolute property of the
Company and its assigns, and I shall promptly disclose to the Senior Vice
President, Chief Human Resources Officer of the Company (or any persons
designated by it) such Intellectual Property and hereby assign any rights I may
have or acquire in the Intellectual Property and benefits and/or rights
resulting therefrom to the Company and its assigns without further compensation
and shall communicate, without cost or delay, and without publishing the same,
all available information relating thereof (with all necessary plans and models)
to the Senior Vice President, Chief Human Resources Officer of the Company.

 

(c)Upon disclosure of such Intellectual Property to the Company, I will, during
my employment and at any time thereafter, at the request of and cost to the
Company, sign, execute, make and do all such deeds, documents, acts and things
as the Company and its duly authorized agents may reasonably require to:

 

(i)apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

 

-3-

 

--------------------------------------------------------------------------------

 

 

(ii)defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

 

In the event the Company is unable, after reasonable effort, to secure my
signature on any letters patent, copyright or other analogous protection
relating to Intellectual Property, whether because of my physical or mental
incapacity or for any other reason whatsoever, I hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents as my agent
and attorney-in-fact, to act for and in my behalf and stead to execute and file
any such application or applications and to do all other lawfully permitted acts
and to further the prosecution and insurance of letters patent, copyright or
other analogous protection thereon with the same legal force and effect as if
executed by me.

 

(d)I represent that the Intellectual Property identified in Exhibit A hereto
comprises all the Intellectual Property which I have developed prior to my
employment by the Company, which Intellectual Property is excluded from this
Agreement (“Prior Development”).  I understand that it is only necessary to list
the title and purpose of such Intellectual Property but not details thereof.

 

(e)If, in the course of my employment with the Company, I incorporate a Prior
Development into any product, product candidate or service of the Company, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to make, have made, import, modify, use, offer
to sell, and sell such Prior Development.  Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Developments in any product, product candidate or service of the Company without
the Company’s prior written consent.

 

5.Non-Competition:  

 

(a)During my employment by the Company and for the six (6) month period
following the date on which my employment terminates for any or no reason,
whether voluntary or involuntary (the “Non-Compete Period”), and provided the
Company first makes a one-time payment to me of $5,000, I will not, without the
Company’s prior written consent, directly or indirectly: (i) become employed by
or render any service to any person or entity that competes or plans to compete
with the Business of the Company; or (ii) alone or as a partner, joint venturer,
officer, director, employee, consultant, agent, independent contractor or
stockholder of any company or business, engage in any business activity that
directly or indirectly competes or plans to compete with any of the products
being developed, marketed, distributed, planned, sold or otherwise provided by
the Company at such time.  

 

(b)For the purpose of this Agreement, the “Business of the Company” means the
research, development, licensing and/or commercialization of one or more
products or product candidates (i) related to the treatment of anemia and
related conditions and/or (ii) based on hypoxia-inducible factor (HIF) biology
or hypoxia-inducible factor prolyl hydroxylase (HIF-PH)

 

-4-

 

--------------------------------------------------------------------------------

 

biology and/or (iii) related to the treatment of hyperphosphatemia or the
control of serum phosphorus levels.  The foregoing, however, shall not prevent
my passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company.

 

(c)I understand and agree that payment set forth in Section 5(a) above (i) has
been mutually agreed upon by me and the Company, (ii) is fair and reasonable,
and (iii) is sufficient in exchange for my obligations set forth in this Section
5.

 

(d)I understand that, at or around the time my employment with the Company ends,
and in the Company’s sole discretion, the Company may waive my obligations in
this Section 5, in which case the Company will not be required to provide me
with the payment set forth in Section 5(a) above.  

 

(e)I understand that my obligations set forth in Section 5(a) may not be
enforceable if, at the time my employment with the Company terminates, I am (i)
classified by the Company as non-exempt under the Federal Fair Labor Standards
Act or (ii) enrolled in a full-time or part-time undergraduate or graduate
educational institution.  

 

(f)I further understand that my obligations set forth in Section 5(a) may not be
enforceable if I am laid off by the Company or if my employment is terminated by
the Company without Cause.  For purposes of this Agreement, “Cause” shall mean
the following: (i) the Company determines in good faith that there exists a
reasonable basis for its dissatisfaction with my employment or performance, such
as lack of capacity or diligence, failure to conform to usual standards of
conduct, or other culpable or inappropriate behavior; or (ii) in the Company’s
honest judgment, the needs of the business require the termination of my
employment.

 

(g)For the avoidance of doubt, I understand that if my obligations set forth in
Section 5(a) are not enforceable for any of the reasons set forth in Sections
5(e) or 5(f), then the Company will not be required to provide me with the
payment described in Section 5(a).

 

6.Non-Solicitation of Employees:  During my employment by the Company and for a
period of twelve (12) months thereafter (the “Restricted Period”), I will not,
directly or indirectly, in any way encourage, induce or solicit (or attempt to
encourage, induce or solicit) any employee, consultant or independent contractor
to terminate his, her or its relationship with the Company.

 

7.Non-Solicitation of Certain Third Parties:  I understand and agree that the
relationship between the Company and certain third parties constitutes a
valuable asset of the Company and may not be converted to my own
use.  Accordingly, during the Restricted Period, I will not, directly or
indirectly (i) call-on, solicit, divert, take away or do business with (or in
any manner attempt to call-on, solicit, divert, take away or do business with)
any past, present or prospective customer, account, collaborator, licensee or
other business relation of the Company with whom I interacted or learned of
during my employment with the Company; (ii) in any way interfere with the
relationship between any such customer, account, collaborator, licensee or
business relation and the Company; or (iii) solicit or encourage any customer,
account, collaborator, licensee or other business relation of the Company to
terminate or diminish its relationship with the Company.  

 

 

-5-

 

--------------------------------------------------------------------------------

 

8.No Conflicting Obligations:  I hereby represent that, except as I have
disclosed in writing to the Company, I am not a party to, or bound by the terms
of, any agreement with or obligation to any previous employer or other party to
refrain from using or disclosing any Trade Secret or confidential or proprietary
information in the course of my employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party.  I further represent that my performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any agreement or obligation to keep in confidence proprietary information,
knowledge or data acquired by me in confidence or in trust prior to or during my
employment with the Company, and I will not disclose to the Company or induce
the Company to use any confidential or proprietary information or material
belonging to any previous employer or others.  By signing below, I acknowledge
that the Company has instructed me not to bring to the Company’s premises,
install on any Company computer, use, or disclose any confidential information
belonging to a third party during my employment with the Company.

 

9.Remedies for Breach:  I agree that my breach of any covenant in this Agreement
will cause irreparable damage to the Company and that, in the event of such
breach, the Company shall have, in addition to any and all remedies of law, the
right to an injunction, specific performance or other equitable relief to
prevent the violation of my obligations hereunder.  I understand and agree that
in the event I breach any of the covenants contained herein during the
Non-Compete Period and/or Restricted Period, as applicable, the Non-Compete
Period and/or the Restricted Period, as applicable, shall be extended
automatically.  The duration of such extension shall equal the period of time
between the date I began such violation and the date I permanently cease such
violation.  I further understand and agree that in the event I breach or fail to
honor any term of this Agreement, and the Company is successful in whole or in
part in any legal or equitable action to defend its rights under or to enforce
any terms of this Agreement, I shall be required to reimburse the Company for
all costs, expenses and reasonable attorneys’ fees associated with such
action.  

 

10.Employment at Will:  I acknowledge and agree that this Agreement does not
constitute an express or implied employment contract and that my employment with
the Company will be on an “at-will” basis.  Accordingly, I understand that this
Agreement does not create an obligation on the Company or any other person or
entity to continue my employment and that either the Company or I may terminate
my employment at any time, for any or no reason, with or without cause.  

 

11.Modification and Waiver:  Any amendment to or modification of this Agreement,
and any waiver of any provision hereof, shall be valid only if set forth in a
writing signed by the Chief Executive Officer of the Company.  Any waiver by the
Company of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach hereof.  

 

12.Severability:  I hereby agree that each provision herein shall be treated as
a separate and independent clause, and the unenforceability of any one clause
shall in no way impair the enforceability of any of the other clauses
herein.  Moreover, if one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to

 

-6-

 

--------------------------------------------------------------------------------

 

scope, activity or subject so as to be unenforceable at law, such provision or
provisions shall be construed by the appropriate judicial body by limiting and
reducing it or them, so as to be enforceable to the maximum extent compatible
with applicable law.  

 

13.Applicable Law / Jurisdiction / Jury Waiver:  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the conflicts of laws principles thereof.  In
addition, I acknowledge that because I will have regular interaction with
Company representatives based in Massachusetts, any dispute concerning this
Agreement shall be heard only and exclusively by a court of competent
jurisdiction within Massachusetts.  By signing below, I acknowledge that I am
subject, and hereby consent, to the personal jurisdiction and venue of the
Massachusetts courts in any county where the Company has operations or
facilities.  Both parties further agree that any such dispute shall be tried by
a judge alone, and both parties hereby waive and forever renounce the right to a
trial before a civil jury in any such dispute.

 

14.Successors and Assigns:  The terms “Company” and “Akebia” shall include
Akebia Therapeutics, Inc. and any of its subsidiaries, including without
limitation Keryx Biopharmaceuticals, Inc., subdivisions or affiliates.  The
Company shall have the right to assign this Agreement to its successors and
assigns, and all covenants and agreements hereunder shall inure to the benefit
of and be enforceable by said successors or assigns.  

 

15.Survival / Changes in Role or Title:  I acknowledge that my covenants in this
Agreement are given in exchange for, among other things, my
[employment/continued employment], the terms and conditions of such employment,
my access to Akebia confidential and proprietary business information and the
discretionary grant to me of equity in the Company.  My covenants are not tied
to my present role, title or responsibilities.  Therefore, the covenants in this
Agreement shall survive any change in my role, title, responsibilities,
compensation, benefits, or any other term or condition of my employment.

 

16.Notifications Regarding New Employers:  During the Restricted Period I hereby
(a) agree to promptly inform the Senior Vice President, Chief Human Resources
Officer of the Company of the name and address of any prospective employer or
other prospective recipient of my services; (b) agree to provide a copy of this
Agreement to any employer, prospective employer or other prospective recipient
of my services; and (c) authorize the Company to provide copies of this
Agreement to any person or entities that may or does employ or do business with,
or consider employing or doing business with, me in the future.  

 

17.Entire Agreement:  This Agreement supersedes any and all prior oral and/or
written agreements, and sets forth the entire agreement, between me and the
Company with respect to the subject matter hereof, except that any Employee
Agreement (Confidentiality, Non-Solicitation, Non-Competition and Developments
Agreement), any Proprietary Information and Inventions Agreement, and/or any
agreement containing confidentiality, non-solicitation, non-competition and/or
development provisions, in each case, between me and the Company entered into on
or about the time of the commencement of my employment with the Company or at
any time during my employment with the Company (each, a “Prior Agreement”) shall
remain in full force and effect in accordance with its terms.  In the event of
any inconsistency between the provisions of this Agreement and the provisions of
any Prior Agreement, the provisions of this Agreement shall control.  

 

-7-

 

--------------------------------------------------------------------------------

 

 

18.Counterparts:  This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which will constitute one and the same
instrument.

 

Very truly yours,

 

John P. Butler

Chief Executive Officer

 

Intending to be legally bound hereby, I have signed this Agreement under seal as
of the day and year written below. I hereby acknowledge that I have been advised
and am aware of my right to consult with an attorney prior to signing this
Agreement.

 

AGREED TO AND ACCEPTED

 

 

 

 

 

 

 

By:

 

 

Date:

 

 

 

 

 

Name:

 

 

 

 

 

-8-

 

--------------------------------------------------------------------------------

 

Exhibit A

PREVIOUS INVENTIONS

 

TO:

 

Akebia Therapeutics, Inc.

 

 

 

FROM:

 

 

 

 

[Please Print Full Name Above]

 

 

 

DATE:

 

 

 

 

 

SUBJECT:

 

Previous Inventions

 

1.Except as listed in Section 2 below, the following is a complete list of all
inventions, copyrighted works or improvements relevant to the subject matter of
my employment by the Company (as defined in the Agreement to which this Exhibit
A is attached) that have been made or conceived or first reduced to practice by
me alone or jointly with others prior to my employment by the Company:

 

 

☐     No inventions or improvements.

 

 

 

☐     See below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

☐     Additional sheets attached.

 

 

 

 

 

2.Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

☐    Additional sheets attached.

 

 

 

 

 

 

 

-9-

 